BROCK, Judge.
Defendants assign as error the court’s refusal to require disclosure of the informant’s identity, or, in the alternative, its refusal to suppress the evidence obtained from the search incident to the arrest. Defendants contend that either the State should reveal the identity of its informant or the evidence should be suppressed.
Defendants argue that the disclosure of the informant’s identity was an essential prerequisite to the preparation of their defense. Defendant’s counsel questions how the informant knew in specific detail the size and precise address of the marijuana package, and suggests that the defendants were “framed” by the unidentified informant. However, this contention is mere supposition which finds no support in the evidence.
The general rule concerning disclosure of the identity of an informant is as follows:
“The privilege of nondisclosure must give way and disclosure of the identity of an informer is required where disclosure is essential or relevant (material) and helpful to the defense of an accused, or lessens the risk of false testimony, or is necessary to secure useful testimony, or is essential to a fair determination of the cause. Contrariwise, the privilege of nondisclosure will be upheld where disclosure of the identity of an informer does not aid defendant in regard to his defense, and is not essential nor relevant (material) for that purposse or for the fair disposition of the case. Important factors in this connection are that the accused admits or does deny guilt, or makes no defense on the merits or that there is independent evidence of accused’s guilt.” 76 A.L.R. 2d, at p. 282.
See also Roviaro v. United States, 353 U.S. 53, 1 L.Ed. 2d 639, 77 S.Ct. 623; State v. Moore, 275 N.C. 141, 166 S.E. 2d 53. This rule also is cited with apparent approval in State v. Fletcher and State v. St. Arnold, 279 N.C. 85, 181 S.E. 2d 405.
Defendants did not contend to the officers at the time of their arrest that they did not know what was in the package, nor did they make such a contention at trial. Their plea of not guilty denies every element of the offense charged, but it does not of itself suggest that defendants received the package'without knowing its contents. Defendants have failed to show how *359the disclosure of the informant’s identity would be helpful or relevant to their defense. Therefore, they have failed to show in what way they were prejudiced by the refusal of the trial court to require disclosure of the informant’s identity.
No error.
Judges Campbell and Graham concur.